United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL,
Casa Grande, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0295
Issued: March 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 4, 2015 appellant filed a timely appeal from a June 18, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received a $1,238.43 overpayment of compensation
for the period March 1 to 7, 2015; and (2) whether OWCP abused its discretion in denying
waiver of recovery of the overpayment.
On appeal appellant contends that repayment of the overpayment would cause undue
financial hardship for him and his family as his income and resources are needed for ordinary

1

5 U.S.C. § 8101 et seq.

and necessary living expenses and severe medical expenses related to his son’s medical
conditions.
FACTUAL HISTORY
OWCP accepted that on March 10, 2014 appellant, then a 39-year-old border patrol
agent, sustained left Achilles tendinitis while conducting knee strikes during intermediate force
training. It authorized microthermal topaz debridement and repair of his left Achilles tendon
performed on October 24, 2014 and January 9, 2015, respectively. Appellant received wage-loss
compensation for total disability on the supplemental rolls.2
On March 1, 2015 appellant returned to full-time light-duty work at the employing
establishment. On March 9, 2015 he advised OWCP about his return to work, but he continued
to receive compensation payment through March 7, 2015.
By letter dated May 11, 2015, OWCP made a preliminary determination that appellant
received an overpayment of compensation in the amount of $1,238.43 from March 1 to 7, 2015
because he continued to receive disability compensation after his return to work. It explained the
calculation of the overpayment and found that he was without fault in its creation. OWCP
requested that appellant complete an overpayment recovery questionnaire (Form OWCP-20) and
submit supporting financial documents to assist OWCP in its evaluation of appellant’s eligibility
for waiver. Additionally, it notified him that, within 30 days of the date of the letter, he could
request a telephone conference, a final decision based on the written evidence, or a
prerecoupment hearing.
Appellant did not respond to the preliminary overpayment determination. In a June 18,
2015 decision, OWCP finalized the preliminary overpayment determination, finding that
appellant had received an overpayment of compensation in the amount of $1,238.43 from
March 1 to 7, 2015. It also denied waiver of recovery of the overpayment because he did not
respond to the request to submit financial information. Thus, there was no evidence that
recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience. OWCP requested that appellant repay the full amount of the overpayment within 30
days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 Section 8129(a) of FECA provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or

2

The Board notes that on December 4, 2014 appellant briefly returned to work, but stopped work again.

3

5 U.S.C. § 8102(a).

2

law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”4
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.5 OWCP regulations provide that compensation for wage loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.6
A claimant is not entitled to receive temporary total disability and actual earnings for the
same period.7 OWCP procedures provide that an overpayment of compensation is created when
a claimant returns to work, but continues to receive wage-loss compensation.8
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $1,238.43 for the period March 1 to 7, 2015. The record supports, and appellant has not
disputed, that he returned to full-time light-duty work on March 1, 2015, but continued to receive
compensation from OWCP through March 7, 2015. For this period, he received compensation in
the amount of $1,238.43. As appellant was not entitled to compensation after his return to work,
OWCP properly found an overpayment of compensation in the amount of $1,238.43.9
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation is a matter that rests
within the discretion of OWCP pursuant to statutory guidelines.10 The statutory guidelines are
found at section 8129(b) of FECA, which provides that adjustment or recovery of an
overpayment by the United States may not be made when incorrect payment has been made to an
individual who is without fault and then adjustment and recovery would defeat the purpose of
FECA or would be against equity and good conscience.11

4

Id. at § 8129(a).

5

Id. at § 8116(a); R.H., Docket No. 09-1981 (issued June 11, 2010).

6

20 C.F.R. § 10.500.

7

See R.W., Docket No. 13-1285 (issued November 13, 2013).

8

See Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management,
Initial Overpayment Actions, Chapter 6.200.2a (May 2004).
9

Supra notes 7 and 8.

10

See E.C., Docket No. 14-826 (issued July 3, 2014).

11

5 U.S.C. § 8129(b).

3

Section 10.438 of the implementing federal regulations provide that the individual who
received the overpayment is responsible for providing information about income, expenses, and
assets as specified by OWCP.12 This information is needed to determine whether recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. The
regulations further provide that failure to submit the requested information within 30 days of the
request shall result in the denial of waiver and no further request for waiver shall be considered
until the requested information is furnished.13
ANALYSIS -- ISSUE 2
OWCP determined that appellant was without fault in the creation of the overpayment
based on receipt of compensation after his return to full-time work. The fact that appellant is
without fault, however, does not mean that he is entitled to waiver of recovery of the
overpayment. OWCP advised him of the overpayment in the preliminary determination notice
sent to him on May 11, 2015. Appellant was provided the reasons for the overpayment and the
opportunity to submit financial information with regard to waiver. He did not respond to the
preliminary determination or submit any information relevant to waiver within 30 days. As
noted, the implementing regulations provide that failure to submit the requested information
within 30 days will result in the denial of waiver.14 Since appellant did not submit any financial
information or a completed OWCP-20 form as requested, the Board finds that OWCP properly
denied waiver of recovery of the overpayment.
With respect to recovery of the overpayment of compensation, the Board’s jurisdiction is
limited to reviewing those cases where OWCP seeks recovery from continuing compensation
benefits under FECA.15 As appellant is no longer receiving wage-loss compensation, the Board
does not have jurisdiction with respect to the recovery of the overpayment under the Debt
Collection Act.16
On appeal appellant contends that repayment of the overpayment would cause undue
financial hardship for him and his family as his income and resources are needed for ordinary
and necessary living expenses and severe medical expenses related to his son’s medical
conditions. As discussed, however, OWCP properly denied waiver as he failed to submit the
requisite financial information.

12

20 C.F.R. § 10.438(a).

13

Id. at § 10.438(b).

14

Id.

15

Cheryl Thomas, 55 ECAB 610 (2004).

16

Id.

4

CONCLUSION
The Board finds that appellant received a $1,238.43 overpayment of compensation for the
period March 1 to 7, 2015. The Board further finds that OWCP did not abuse its discretion in
denying waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the June 18, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

